UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2012 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: ADVISORY RESEARCH FUNDS Advisory Research All Cap Value Fund (ADVGX) Advisory Research International All Cap Value Fund (ADVEX) Advisory Research International Small Cap Value Fund (ADVIX) Advisory Research Global Value Fund (ADVWX) ANNUAL REPORT October 31, 2012 www.ARIFunds.com Advisory Research Funds a series of Investment Managers Series Trust Table of Contents Advisory Research All Cap Value Fund Letter to Shareholders 1 Fund Performance and Summary 4 Schedule of Investments 5 Advisory Research International All Cap Value Fund Letter to Shareholders 8 Fund Performance and Summary 13 Schedule of Investments 14 Advisory Research International Small Cap Value Fund Letter to Shareholders 18 Fund Performance and Summary 23 Schedule of Investments 24 Advisory Research Global Value Fund Letter to Shareholders 29 Fund Performance and Summary 33 Schedule of Investments 34 Statements of Assets and Liabilities 38 Statements of Operations 39 Statements of Changes in Net Assets 40 Financial Highlights 44 Notes to Financial Statements 48 Report of Independent Registered Public Accounting Firm 59 Supplemental Information 60 Expense Example 64 This report and the financial statements contained herein are provided for the general information of the shareholders of the Advisory Research Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Dear Shareholder, The Advisory Research All Cap Value Fund (the Fund) completed the fiscal year with strong absolute performance, but trailed its primary benchmark, the Russell 3000 Value. Our investment process focuses on finding and purchasing well-capitalized, profitable companies that trade at a discount to our estimate of their net asset value.Current market volatility has provided ample opportunities to find such companies and invest in them at attractive prices. Performance Discussion YTD 2012 (through 10/31) 1-Year Annualized Since Inception (11/16/2009) ADVGX 9.56% 10.32% 9.93% Russell 3000 Value Index 15.01% 16.70% 10.53% The one year and since inception annualized total return for the Advisory Research All Cap Value Fund as of September 30, 2012 was 22.61% and 10.86% respectively.The one year and since inception annualized total return for the Russell 3000 Value Index was 31.05% and 11.07% respectively.The total annual operating expenses are 2.10%; as stated in the Fund’s prospectus, investors pay 1.21%. The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call (888) 665-1414. Equity markets were off to a positive start with a rally that began at the start of the fiscal year.Markets across the globe posted positive returns and volatility seemingly stabilized.Domestically, jobless claims were low, consumer confidence was growing and investors were cautiously optimistic going into the middle of 2012.However, concerns surrounding debt issues in Europe, as well as slowing global economic growth sent markets around the world into a tailspin midyear.The market sell-off was highly correlated across all sectors as investors were seemingly more concerned with unknown macroeconomic consequences than corporate balance sheets.Commodities, like oil, that are sensitive to market fluctuations, declined sharply, while defensive sectors, like Utilities, saw positive returns. Domestic markets rebounded through September, but continue to face headwinds into the end of the year with factors like Europe’s financial distress, slowing growth in both developed and emerging markets and the looming fiscal cliff continuing to fuel bearish sentiment. The Advisory Research All Cap Value Fund underperformed the Russell 3000 Value Index during the most recent fiscal year.The majority of sectors posted positive returns, however, our underweight in Utilities and relative weakness in the Health Care and Financial Services, specifically our minimal REIT1 exposure, detracted from overall performance. In periods of actual or perceived economic slowdown, investors have a tendency to flock to these supposed safe havens as buying companies in these sectors/industries is often viewed as defensive investing.However, we believe company fundamentals have not caught up with prices and the stocks in these sectors/industries are overvalued and inherently risky.On the positive side, the shift to investing in these sectors has caused valuations in cyclical sectors to come down and companies on our watch list are now trading at attractive prices. We believe that investing in these types of companies – companies with clean balance sheets, inherent value and strong management teams with plans to unlock value – present the best opportunities for long-term outperformance. 1 Real Estate Investment Trust 1 Outlook As evidenced by the market movements this year alone, the multiyear recovery of the equity markets has, at best, been unsteady.With outcomes to major issues – the fiscal cliff, European debt, economic growth – still looming, recovery is expected to face major challenges within the next year.We will remain committed to our investment philosophy and process and will continue to look for high quality companies with asset-rich balance sheets and management teams with clear and articulated plans to unlock value.Historically, investing in this profile of companies has provided the benefits of relative downside protection and upside participation and long-term outperformance. We thank you for investing in the Advisory Research All Cap Value Fund and look forward to updating you again in 2013. Advisory Research, Inc. 2 This material is not authorized for use unless accompanied or preceded by a prospectus. Investment in the Fund is subject to investment, equity, small company, emerging market, currency and sector risk, among others.Investors should consult the Fund’s prospectus and Statement of Additional Information for a more detailed discussion of the Fund’s risks. 3 Advisory Research All Cap Value Fund FUND PERFORMANCE AND SUMMARY at October 31, 2012 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the Russell 3000 Value Index.Results include the reinvestment of all dividends and capital gains. The Russell 3000 Value Index measures the performance of the broad value segment of U.S. equity value universe. It includes those Russell 3000 companies with lower price-to-book ratios and lower forecasted growth values. These indices do not reflect expenses, fees or sales charge, which would lower performance.These indices are unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2012 1 Year 2 Year* Since Inception* (11/16/09) Advisory Research All Cap Value Fund 10.32% 8.88% 9.93% Russell 3000 Value Index 16.70% 11.19% 10.53% *Annualized Return The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Gross and net expense ratios for the Fund are 2.10% and 1.21% respectively, which are the amounts stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect until February 28, 2013 (it will automatically renew for an additional one year period). Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund’s Advisor has waived fees or expenses; absent such waivers, the Fund’s returns would have been lower. 4 Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2012 Number of Shares Value COMMON STOCKS – 97.6% CONSUMER DISCRETIONARY – 12.0% Comcast Corp. - Class A $ Core-Mark Holding Co., Inc. Foot Locker, Inc. McDonald's Corp. Target Corp. Vail Resorts, Inc. CONSUMER STAPLES – 12.1% Casey's General Stores, Inc. JM Smucker Co. PepsiCo, Inc. Seneca Foods Corp. - Class A* Unilever PLC - ADR Wal-Mart Stores, Inc. ENERGY – 9.0% Carrizo Oil & Gas, Inc.* Chevron Corp. Pioneer Natural Resources Co. Range Resources Corp. SEACOR Holdings, Inc.* FINANCIALS – 18.2% American Express Co. Berkshire Hathaway, Inc. - Class B* Comerica, Inc. Enstar Group Ltd.* JPMorgan Chase & Co. Leucadia National Corp. Plum Creek Timber Co., Inc. - REIT Symetra Financial Corp. HEALTH CARE – 13.6% Analogic Corp. Becton, Dickinson and Co. Humana, Inc. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. UnitedHealth Group, Inc. See Accompanying Notes to Financial Statements. 5 Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2012 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS – 18.7% Apogee Enterprises, Inc. $ Atlas Air Worldwide Holdings, Inc.* Cascade Corp. Caterpillar, Inc. Emerson Electric Co. GATX Corp. Northrop Grumman Corp. Oshkosh Corp.* Raytheon Co. Spirit Aerosystems Holdings, Inc. - Class A* United Technologies Corp. INFORMATION TECHNOLOGY – 9.4% Avnet, Inc.* International Business Machines Corp. Microsoft Corp. Motorola Solutions, Inc. Plexus Corp.* Western Union Co. MATERIALS – 2.8% Air Products & Chemicals, Inc. Cabot Corp. TELECOMMUNICATION SERVICES – 1.8% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $31,094,735) SHORT-TERM INVESTMENTS – 2.4% Fidelity Institutional Money Market Fund, 0.14%1 TOTAL SHORT-TERM INVESTMENTS (Cost $869,224) TOTAL INVESTMENTS – 100.0% (Cost $31,963,959) $ Other Assets in Excess of Liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See Accompanying Notes to Financial Statements. 6 Advisory Research All Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2012 Security Type/Industry Percent of Total Net Assets Common Stocks Oil, Gas & Consumable Fuels % Aerospace & Defense % Insurance % Machinery % Diversified Financial Services % Food Products % Pharmaceuticals % Health Care Equipment & Supplies % Food & Staples Retailing % Health Care Providers & Services % Hotels, Restaurants & Leisure % Chemicals % Real Estate Investment Trusts (REITs) % Media % Software % Beverages % IT Services % Electronic Equipment, Instruments & Components % Electrical Equipment % Multiline Retail % Communications Equipment % Specialty Retail % Consumer Finance % Wireless Telecommunication Services % Commercial Banks % Distributors % Building Products % Trading Companies & Distributors % Air Freight & Logistics % Energy Equipment & Services % Total Common Stocks % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 7 Dear Shareholder, The Advisory Research International All Cap Value Fund (the Fund) outperformed its primary benchmark, the MSCI EAFE Value Index in fiscal year 2012. Adherence to our investment process, which focuses on finding well-capitalized companies with attractive business models and capable management teams, trading at low valuations, served us well as the global economy struggles to regain solid footing. Performance Discussion YTD 2012 (through 10/31) 1-Year Annualized Since Inception (5/2/2011) ADVEX 15.75% 9.04% -7.50% MSCI EAFE Value 10.98% 4.44% -8.53% The one year and since inception annualized total return for the Advisory Research International All Cap Value Fund as of September 30, 2012 was 17.54% and -7.93% respectively.The one year and since inceptionannualized total return for the MSCI EAFE Value Index was 12.59% and -9.82% respectively. The total annual operating expenses are 22.48%; as stated in the Fund’s prospectus, investors pay a fee of 1.36%. The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call (888) 665-1414. We entered fiscal year 2012 with wide ranging concerns regarding the global economy.A slowdown in emerging markets and the ongoing Euro crisis threatened to derail the slow recovery in the United States.Also weighing on the markets were the unknown outcomes of the presidential election in the United States and the power shift in China. Despite a number of challenges, the international markets rallied strongly in fiscal year 2012, as investors recognized that the equity risk reward equation in many countries was compelling. Our disciplined investment process did not waver this year.This process is centered on investing in companies that are profitable on an operating basis and have strong balance sheets.Companies must also have management teams focused on unlocking value for minority shareholders. Our investable universe consists of more than 10,000, less than 1% eventually becoming a portfolio holding.Because our universe is so broad, we are able to focus our attention on what we consider inefficiently priced securities that fit our investment criteria. For us, valuation is key.We believe that long-term outperformance is predicated on not overpaying for stocks.As a result, our research efforts center on identifying companies that we believe trade at a sizeable discount to our estimate of fair value.For our small cap and most mid-cap stocks, we are purchasing companies trading at or below our estimate of adjusted tangible book value1.Adjusted tangible book value is a measure which we feel provides an approximate support level for a stock’s valuation.This valuation measure strips out intangible assets, which often do not hold up well in economic downturns.It also adjusts a number of standard GAAP2 or IFRS3 accounting line items with the fair market value of these line items.After completing our adjusted tangible book analysis, we believe that we have a reasonable understanding of the downside of a prospective investment. 1 The total assets of the company less its intangible assets with no physical presence (i.e. brand, patents, etc.). 2 Generally Accepted Accounting Principles 3 International Financial Reporting Standards. 8 We then turn to the analyzing the upside potential of an investment, which requires both quantitative and qualitative analysis.When we speak and visit with management teams, we are looking for them to have a clear plan to unlock value.We seek out management teams who have demonstrated the ability to unlock value in the past via corporate actions such as buybacks, spin-offs, divestitures and mergers and acquisitions.Because unlocking value can take considerable time, we believe it is critical that the companies we own are well capitalized. For some of our large cap and mid cap stocks, adjusted tangible book value analysis is not possible and we focus on companies with strong balance sheets, competitive brands and capable management teams, where the stock is out of favor and trading at depressed valuation levels.To invest in these types of stocks, we usually take a longer-term view of the business cycle or focus on specific corporate finance activities that can unlock value. Our investment process is also cognizant, but not driven by, macroeconomic factors.We analyze these factors seeking to preserve on the downside. We also attempt to capitalize on pricing anomalies.For example, late last year, we began buying a number of European stocks because they were trading below our estimate of adjusted tangible book value due to the Euro crisis. At the time, we felt that the market was overlooking the fact that these stocks conducted considerable amount of business outside of the Eurozone.The overemphasis on the impact of the Euro crisis on these particular stocks allowed us to buy them cheaply and, in general, they performed well for us during the year. Our investment process often produces stocks that are attractive to private equity and strategic buyers. In 2012 three of our companies received buy-out offers.Acquirers are, at times, attracted to our names for the same reasons we find them interesting: valuation, clean balance sheets, and management teams focused on unlocking value.One buyout offer that directly reflects this concept is Rhoen-Klinikum.In April of this year, Rhoen-Klinikum, a German-based hospital management group, received a buyout offer from Fresenius, a German-based hospital operator and healthcare service provider, at a 52% premium to the previous day’s closing price.After the public announcement, Rhoen traded above our price target and we exited the position. Fresenius, a competitor and industry aggregator, agreed to pay a healthy premium for Rhoen-Klinikum for the same reasons we found the stock attractive at our time of purchase.Adding back the fair market value of Rhoen-Klinikum’s real estate and government grants, in addition to its stated book value, resulted in the stock trading at about tangible book value.After visiting with the company’s management team on numerous occasions, we had little doubt that their primary objective was to maximize value for shareholders.As a result, when Fresenius’ offer arrived, management and the board accepted. The buyout, however, was effectively scuttled by a competitor, who wanted to prevent further industry consolidation and the stock dropped precipitously. Because we sold the stock before the deal collapsed, we were able to repurchase the security in September below our initial entry price.We continue to hold the security in the portfolio and believe that its future prospects are attractive. Other stocks that were positive contributors to performance include Whitbread PLC and Seven Bank LTD.Whitbread PLC, the United Kingdom’s largest hotel and restaurant group, exceeded our expectations during the year. In particular, its Costa Coffee shops and Premier Inn line of hotels showed strong growth in an overall weak UK market.Premier Inn benefited directly from more cost conscious business travelers and the weakening of Travelodge, a heavily leveraged direct competitor. Same store sales at Costa increased strongly during the year, and the asset light franchise model of this chain generated strong overall sales growth. Although Whitbread has entered a time of strong growth, at the time of purchase the stock fit our criteria quite well and we were able to purchase the stock at a small discount to our estimate of adjusted tangible book value.The key adjustment to stated book value at the time was the fair market value of the hotel property estate, which was understated due to the conventional historical costs accounting treatment.We saw potential in the Costa chain at the time, but the chain’s explosive growth since our purchase exceeded our expectations. 9 Seven Bank LTD, a Tokyo-based financial institution that is focused on ATM banking, also performed well during the year.Seven Bank is an affiliate of Seven & I, the parent of the 7-11 convenience store chain.Seven Bank’s ATM network is ubiquitous in Tokyo and other parts of Japan.We purchased Seven Bank at a small premium to adjusted tangible book value.We were also attracted to the Company due to its branchless outlets, very low loan losses during its history and attractive dividend yield. Despite the Bank’s quality balance sheet, strong operating history and ability to generate free cash flow, fears about the financial crisis pushed the stock down to attractive levels at the time of purchase. We sold the stock on the heels of strong earnings growth and a meaningful dividend hike.At the time of sale, valuation metrics to justify the market value of Seven Bank were contingent on continued growth.Our research indicated that such growth would be difficult to generate because of the increasing shift to cashless transactions, which has accelerated with the penetration of the smart-phone. During the year there were securities that did not perform as well as we expected, though we would highlight that some of our biggest detractors from performance are long-term holdings, which we think will pay off in the future. For example, Wereldhave, a Dutch-based REIT4, with property under management and development in Europe and the U.S. detracted from performance during the year.Unfortunately and somewhat unexpectedly, Wereldhave announced during the year that it suffered poor results in both the US and UK due to completion delays, poor leasing and negative revaluations on its owned properties.As a result, the company cut its earnings expectations for the year and also cut its dividend.The Board asked the CEO to step down and a major restructuring of the US operations was put into place.Although the performance of Wereldhave was disappointing, the Company maintains quality assets in attractive locations and its balance sheet is sound.Based on our estimates of adjusted tangible book value, the market has sent Wereldhave’s stock price down to significantly undervalued territory after its poor year.After speaking with management, we are confident that there is a proper plan in place to reduce this valuation gap in the future. Banco Santander Brasil was also another detractor during the year.Though this security, which is listed in the NYSE and on the Brazilian Bovespa, missed our expectations, it did perform in-line with its banking peers, Banco do Brasil and Itau Unibanco. The Brazilian banking sector’s underperformance was compounded by the weakness of the Brazilian currency against the US Dollar. In fact, the US Dollar appreciated by more than 10% versus the Brazilian Real during the year. Furthermore, deteriorating asset quality and subdued loan growth affected the fundamentals of the stock, which, at less than 10x 2012 earnings, is currently trading at a discount to its peers. In spite of our miscalculation on the US dollar/Brazilian Real currency trend and general economic trends in Brazil in 2012, Banco Santander Brasil continues to represent the attractive qualities that compelled us to buy it in the first place. These qualities include a solid capital base, exposure to Brazilian domestic consumption growth, and a deposit base that exceeds the levels of its loan portfolio. Furthermore, the Bank trades at a compelling price given its difficult 2012 and we have high hopes for a rebound in the stock going forward. Outlook While we would prefer a robust and growing global economy to the difficulties most markets face currently, we are encouraged about the positioning of the portfolio heading into the next year, highlighted by the following attributes: 1) Solid underlying fundamentals: The Fund seeks to invest in well-capitalized companies, which in our view face little financial distress.The debt to equity ratio5 for the aggregate holdings of the Fund stands at 70% versus the broad market at 120%.This ratio includes financial institutions.Many of the Fund’s companies are managed with little debt and sometimes boast a net-cash balance sheet. Broad-based economic distress has weakened many less financially stable competitors.We would expect our holdings to take advantage of their competitors’ weakness in the coming years. 4 Real Estate Investment Trust 5 A measure of a company’s financial leverage and indicates what portfolio of equity and debt a company is using to finance its assets. 10 2) Valuation: Investors continue to shift away from fundamental analysis on individual stocks by investing in index funds and ETFs.This trend results in inefficiencies in the market, especially in the small and mid cap international realm.As a result, we are able to purchase what we believe are attractive franchises, with strong balance sheets relative to their peers at attractive prices.As of the end of the fiscal year, the aggregate holdings of the Fund trade at a price to book ratio6 of 0.8x, a price to earnings ratio7 of 9.9x, and a dividend yield8 of 3.4%. As it relates to earnings, many of our more cyclical names are operating in very difficult end markets.Despite nearly trough level earnings, we believe our stocks are priced quite reasonably on a price to earnings basis. If there is any type of reasonable demand recovery, the operating leverage of these businesses should result in earnings expansion. 3) Exposure to vibrant parts of the world at what we think are attractive prices: The Fund currently has both direct and indirect exposure to emerging economies. We invest primarily on developed market exchanges because these investments tend to be cheaper and, we believe, are better regulated than their peers listed on emerging market exchanges.Although there has been a general slowdown in growth in emerging markets, our investments are oriented toward individual consumption growth rather than exports or financial services.As a result, we would expect to see progress for these holdings in emerging markets despite overall macro economic headwinds. We thank you for investing with us in the Advisory Research International All Cap Value Fund and we look forward to updating you again in 2013. Advisory Research, Inc. 6 A comparison of the stock market’s value to the actual book value (total assets minus liabilities) of a company.Generally, a low price-book value ratio can indicate a company is being undervalued. 7 A valuation ratio comparing a company’s current share price to its trailing 12 month per-share earnings.Generally, companies with higher P/E ratios are considered riskier investments as higher P/E ratios indicate higher earnings expectations. 8 A ratio showing how much a company pays out in dividends relative to its share price. 11 This material is not authorized for use unless accompanied or preceded by a prospectus. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. Small Cap stocks are more susceptible to market volatility because smaller companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Smaller company stocks tend to be sold less often and in smaller amounts than larger company stocks. Risk may increase due to potential for concentration in the Financial Sector 12 Advisory Research International All Cap Value Fund FUND PERFORMANCE AND SUMMARY at October 31, 2012 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the MSCI EAFE Index.Results include the reinvestment of all dividends and capital gains. The MSCI EAFE Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. These indices do not reflect expenses, fees or sales charge, which would lower performance. These indices are unmanaged and is not possible to invest in an index. Total Returns as of October 31, 2012 Since Inception* 6 Months 1 Year (5/2/11) Advisory Research International All Cap Value Fund 4.75% 9.04% -7.50% MSCI EAFE Value Index 4.34% 4.44% -8.53% * Annualized Return The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Gross and net expense ratios for the Fund are 22.48% and 1.36% which are the amounts stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect until February 28, 2013 (it will automatically renew for an additional one year period). Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund's advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 13 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2012 Number of Shares Value COMMON STOCKS – 96.0% AUSTRALIA – 1.8% Crown Ltd. $ BELGIUM – 1.9% NV Bekaert S.A. BERMUDA – 1.8% Catlin Group Ltd. BRAZIL – 1.7% Banco Santander Brasil S.A./Brazil - ADR CANADA – 0.5% Genesis Land Development Corp.* DENMARK – 1.5% D/S Norden A/S FRANCE – 12.6% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Saft Groupe S.A. Sanofi Total S.A. Vallourec S.A. GERMANY – 5.7% Deutsche Telekom A.G. Krones A.G. Rhoen Klinikum A.G. HONG KONG – 5.4% Emperor International Holdings Fook Woo Group Holdings Ltd.* 1 Golden Meditech Holdings Ltd. Guoco Group Ltd. Yue Yuen Industrial Holdings Ltd. IRELAND – 1.9% Beazley PLC ITALY – 1.5% Buzzi Unicem S.p.A. 14 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2012 Number of Shares Value COMMON STOCKS (Continued) JAPAN – 19.8% Azbil Corp. $ Bank of Yokohama Ltd. Doshisha Co., Ltd. Hirose Electric Co., Ltd. Hogy Medical Co., Ltd. Hokuto Corp. Japan Petroleum Exploration Co. Kansai Paint Co., Ltd. Namco Bandai Holdings, Inc. Ono Pharmaceutical Co., Ltd. Secom Co., Ltd. Star Micronics Co., Ltd. Tokyo Electron Ltd. Toyota Industries Corp. LUXEMBOURG – 2.6% APERAM ArcelorMittal - ADR NETHERLANDS – 5.5% Koninklijke Ahold N.V. Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares Wereldhave N.V. - REIT NORWAY – 3.5% Aker ASA - A Shares Cermaq ASA PANAMA – 1.8% Banco Latinoamericano de Comercio Exterior S.A. - Class E SINGAPORE – 1.2% Ascendas India Trust SOUTH KOREA – 3.8% Mirae Asset Securities Co., Ltd. 79 NongShim Co., Ltd. 15 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2012 Number of Shares Value COMMON STOCKS (Continued) SOUTH KOREA (Continued) Samsung Card Co., Ltd. $ SWEDEN – 2.1% Industrivarden A.B. - C Shares SWITZERLAND – 6.2% GAM Holding A.G. Holcim Ltd. Novartis A.G. Valiant Holding UNITED KINGDOM – 13.2% BAE Systems PLC HSBC Holdings PLC Investec PLC J Sainsbury PLC Unilever PLC - ADR Vodafone Group PLC Whitbread PLC WM Morrison Supermarkets PLC TOTAL COMMON STOCKS (Cost $1,608,290) SHORT-TERM INVESTMENTS – 5.8% Fidelity Institutional Money Market Fund, 0.14%2 TOTAL SHORT-TERM INVESTMENTS (Cost $94,732) TOTAL INVESTMENTS – 101.8% (Cost $1,703,022) Liabilities in Excess of Other Assets – (1.8)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.3% of net assets. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 16 Advisory Research International All Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2012 Security Type/Industry Percent of Total Net Assets Common Stocks Commercial Banks % Food Products % Pharmaceuticals % Capital Markets % Food & Staples Retailing % Metals & Mining % Electronic Equipment, Instruments & Components % Auto Components % Diversified Financial Services % Oil, Gas & Consumable Fuels % Insurance % Machinery % Electrical Equipment % Hotels, Restaurants & Leisure % Real Estate Management & Development % Health Care Equipment & Supplies % Construction Materials % Chemicals % Health Care Providers & Services % Commercial Services & Supplies % Diversified Telecommunication Services % Wireless Telecommunication Services % Textiles, Apparel & Luxury Goods % Leisure Equipment & Products % Multi-Utilities % Marine % Semiconductors & Semiconductor Equipment % Consumer Finance % Aerospace & Defense % Real Estate Investment Trusts (REITs) % Distributors % Total Common Stocks % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Financial Statements. 17 Dear Shareholder, The Advisory Research International Small Cap Value Fund (the Fund) outperformed its primary benchmarks, the MSCI EAFE Index and MSCI EAFE Small Cap Index during fiscal year 2012. Adherence to our investment process – which focuses on finding well-capitalized companies trading at low valuations with attractive business models and capable management teams – served us well in a global economy that struggled to gain solid footing. Performance Discussion YTD 2012 (through 10/31) 1-Year Annualized Since Inception (04/01/2010) ADVIX 16.06% 9.03% 4.99% MSCI EAFE 11.00% 4.61% 1.60% MSCI EAFE Small Cap 14.16% 5.90% 4.40% The one year and since inception annualized total return for the Advisory Research International Small Cap Value Fund as of September 30, 2012 was 15.13% and 5.12% respectively.The one year and since inception annualized total return for the MSCI EAFE Index was 13.75% and 1.31% respectively. The one year and since inception annualized total return for the MSCI EAFE Small Cap Index was 12.56% and 4.20% respectively.The total annual operating expenses are 1.85%, as stated in the Fund’s prospectus, investors will pay 1.35% The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call (888) 665-1414. We entered fiscal year 2012 with multiple concerns regarding the global economy.A slowdown in emerging markets and the ongoing Euro crisis threatened to derail the slow recovery in the United States.Also weighing on the markets were the unknown outcomes of the presidential election in the United States and the power shift in China. Despite a number of challenges, international markets rallied strongly in fiscal year 2012, as investors recognized that the equity risk reward equation in many countries was compelling. During the year our disciplined investment process did not waver.This process is centered on investing in companies that are profitable on an operating basis and have strong balance sheets. Potential investments must also have management teams are focused on unlocking value for shareholders. Our investable universe consists of more than 10,000 stocks, with less than 1% eventually becoming a portfolio holding.Because our universe is so broad, we are able to focus our attention on what we consider inefficiently priced securities that fit our investment criteria. For us, valuation is key.We believe that long-term outperformance is predicated on not overpaying for stocks.As a result, our research efforts center on identifying companies that we believe trade at or below our estimate of adjusted tangible book value1.Adjusted tangible book value is a measure we feel provides an approximate support level for a stock’s valuation.This valuation measure strips out intangible assets, which often do not hold up well in economic downturns.It also adjusts many standard GAAP2 or IFRS3 accounting line items with the fair market value of these items.After completing our adjusted tangible book analysis, we believe that we have a reasonable understanding of the downside of a prospective investment. 1 The tangible book value of a security is the total assets of the company less its intangible assets with no physical presence (i.e. brand, patents, etc.). 2 Generally Accepted Accounting Principles 3 International Financial Reporting Standards 18 Our attention then turns to the potential upside of an investment.Analyzing upside potential requires both quantitative and qualitative analysis.When talking to and visiting with management teams, we are looking for them to have a clear plan to unlock value.We seek management teams that also have demonstrated the ability to unlock value in the past via corporate actions such as buybacks, spin-offs, divestitures and mergers and acquisitions.Because unlocking value can take considerable time, we believe it is critical that the companies we own are well capitalized and often boast net-cash balance sheets. We are cognizant of, but not driven by, macroeconomic factors.We analyze these factors to protect on the downside and attempt to capitalize on pricing anomalies.For example, late last year, we began buying a number of European stocks because they were trading below our estimate of adjusted tangible book value due to the Euro crisis. At the time, we felt that the market was overlooking the fact that these stocks conducted a considerable amount of their business outside of the Eurozone.The overemphasis on the impact of the Euro crisis on these particular stocks allowed us to buy them cheaply and many performed well for us during the year. Our investment process often produces stocks that are attractive to private equity and strategic buyers and in 2012 three of our companies received buy-out offers.Acquirers are, at times, attracted to our names for the same reasons we find them interesting: valuation, clean balance sheets, and management teams focused on unlocking value.One buyout offer that directly reflects this concept is Rhoen-Klinikum.In April of this year, Rhoen-Klinikum, a German-based hospital management group, received a buyout offer from Fresenius, a German-based hospital operator and healthcare service provider, at a 52% premium to the previous day’s closing price.After the public announcement, Rhoen traded above our price target and we exited the position. Fresenius, a competitor and industry aggregator, agreed to pay a healthy premium for Rhoen-Klinikum for the same reasons we found the stock attractive at our time of purchase.Adding back the fair market value of Rhoen-Klinikum’s real estate and government grants, in addition to its stated book value, resulted in the stock trading at about tangible book value.After visiting with the company’s management team on numerous occasions, we had little doubt that their primary objective was to maximize value for shareholders.As a result, when Fresenius’ offer arrived, management and the board accepted. The buyout, however, was effectively scuttled by a competitor, who wanted to prevent further industry consolidation and the stock dropped precipitously.We sold the stock before the deal collapsed and we were able to repurchase the security in September below our initial entry price.We continue to hold the security in the portfolio and believe that its future prospects are attractive. Other stocks that were positive contributors to performance include Banco Latinoamericano and Whitbread PLC.Banco Latinoamericano (BLX) is a Panamanian trade finance bank.Early in 2012, we visited management in Panama and were impressed with the long-term outlook for the company.In particular, we expect that demand for South and Central American commodities for export to Asia should provide a solid basis to increase BLX’s loan book.The widening of the Panama Canal will result in increased throughput of a wide range of items, which should also benefit BLX.Despite these attractive growth characteristics and a strong and conservative management team, BLX traded at attractive levels at the time of purchase. BLX’s strong 2012 stock performance resulted from better than expected results in its core operations, and from management’s decision to raise its dividend.Loan growth is expected to continue from a low base and management has stated they will strive to improve return on equity.BLX is very conservatively financed and retains considerable “dry powder” for growth. In addition, we believe BLX may slowly exit from its hedge fund business, which it considers non-core and has negatively impacted performance in the past. 19 Whitbread PLC, the United Kingdom’s largest hotel and restaurant group, also performed well during the year. In particular, its Costa Coffee shops and Premier Inn line of hotels showed strong growth in a weak overall U.K. market.Premier Inn benefited directly from the weakening of Travelodge, a heavily leveraged direct competitor, and also from more cost conscious business travelers. Same store sales at Costa increased strongly during the year, and the asset light franchise model of this chain generated strong overall sales growth from new outlets. Although Whitbread has entered a period of growth, at the time of purchase the stock fit our criteria quite well and we were able to purchase the stock at a small discount to our estimate of adjusted tangible book value.The key adjustment to stated book value at the time was the fair market value of the hotel property estate, which was understated due to the conventional historical costs accounting treatment.We saw potential in the Costa chain at the time, but management’s plan for Costa exceeded our growth expectations since the time of our purchase. During the year there were stocks that fell short of our performance expectations, including William Morrison Supermarkets and Wereldhave.William Morrison is the fourth largest food retailer in the United Kingdom, operating 425 stores with an approximate market share of 11%. Over the past few years, William Morrison has improved its operational metrics and taken market share from competitors.In 2012, however, William Morrison’s competitive position slipped, albeit from a high level.The market reacted negatively and sent the stock down to all time lows on a range of metrics.We feel confident about management and William Morrison’s long-term opportunities and as a result we continue to hold the name. Wereldhave, another detractor, is a Dutch-based REIT, with property under management and development in Europe and the U.S.Unfortunately, and somewhat unexpectedly, Wereldhave announced during the year that it suffered poor results in both the U.S. and U.K. due to completion delays, poor leasing and negative revaluations on its owned properties.As a result, the company cut its earnings expectations for the year and also cut its dividend.The Board asked the CEO to step down and a major restructuring of the U.S. operations was put into place.Although the performance of Wereldhave was disappointing, the company maintains quality assets in attractive locations and its balance sheet is sound.Based on our estimates of adjusted tangible book value, the market sent Wereldhave’s stock price down to significantly undervalued territory after its poor year.After speaking with management, we are confident that there is a proper plan in place to reduce this valuation gap in the future. Outlook While we would prefer a robust and growing global economy to the difficulties most markets face currently, we are encouraged about the positioning of the portfolio heading into the next year, highlighted by the following attributes: 1) Solid underlying fundamentals: The Fund seeks to invest in well-capitalized companies, which in our view face little financial distress.The debt to equity ratio4 for the aggregate holdings of the Fund stands at 70% versus the broad market at 120%.This ratio includes financial institutions.Many of the Fund’s companies are managed with little debt and sometimes boast a net-cash balance sheet. Broad-based economic distress has weakened many less financially stable competitors.We would expect our holdings to take advantage of their competitors’ weakness in the coming years. 2) Valuation: Investors continue to shift away from fundamental analysis on individual stocks by investing in index funds and ETFs.This trend results in inefficiencies in the market, especially in the small and mid cap international realm.As a result, we are able to purchase what we believe are attractive franchises, with strong balance sheets relative to their peers at attractive prices.Currently, the aggregate holdings of the Fund trade at a price to book ratio5 of 0.8x, a price to earnings ratio6 of 9.9x, and a dividend yield7 of 3.4%. As it relates to earnings, many of our more cyclical names are operating in very difficult end markets.Despite nearly trough level earnings, we believe our stocks are priced quite reasonably on a price to earnings basis. If there is any type of reasonable demand recovery, the operating leverage of these businesses should result in earnings expansion. 4 A measure of a company’s financial leverage and indicates what portfolio of equity and debt a company is using to finance its assets. 5 A comparison of the stock market’s value to the actual book value (total assets minus liabilities) of a company.Generally, a low price-book value ratio can indicate a company is being undervalued. 6 A valuation ratio comparing a company’s current share price to its trailing 12 month per-share earnings.Generally, companies with higher P/E ratios are considered riskier investments as higher P/E ratios indicate higher earnings expectations. 7 A ratio showing how much a company pays out in dividends relative to its share price. 20 3) Exposure to vibrant parts of the world at what we think are attractive prices: The Fund’s direct and indirect exposure to emerging economies currently stands at approximately 25%.We invest primarily on developed market exchanges because these investments tend to be cheaper and, we believe, better regulated than their peers listed on emerging market exchanges.Although there has been a general slowdown in growth in emerging markets, our investments are oriented toward individual consumption growth rather than exports or financial services.As a result, we would expect to see progress for these holdings in emerging markets despite overall macro economic headwinds. We thank you for investing with us in the Advisory Research International Small Cap Value Fund and we look forward to updating you again in 2013. Advisory Research, Inc. 21 This material is not authorized for use unless accompanied or preceded by a prospectus. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. Small Cap stocks are more susceptible to market volatility because smaller companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Smaller company stocks tend to be sold less often and in smaller amounts than larger company stocks. Risk may increase due to potential for concentration in the Financial Sector 22 Advisory Research International Small Cap Value Fund FUND PERFORMANCE AND SUMMARY at October 31, 2012 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the MSCI EAFE Index and MSCI EAFE Small Cap Index.Results include the reinvestment of all dividends and capital gains. The MSCI EAFE Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. The MSCI EAFE Small Cap Index is a free float-adjusted market capitalization index that is designed to measure small capitalization equity performance of developed markets, excluding the U.S. and Canada. These indices do not reflect expenses, fees or sales charge, which would lower performance. These indices are unmanaged and is not possible to invest in an index. Total Returns as of October 31, 2012 Since Inception* 6 Months 1 Year (3/31/10) Advisory Research International Small Cap Value Fund 3.76% 9.03% 4.99% MSCI EAFE Index 2.12% 4.61% 1.60% MSCI EAFE Small Cap Index -0.13 5.90% 4.40% * Annualized Return The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Gross and net expense ratios for the Fund are 1.85% and 1.36% which are the amounts stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect until February 28, 2013 (it will automatically renew for an additional one year period). Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund's advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 23 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2012 Number of Shares Value COMMON STOCKS – 97.5% AUSTRALIA – 3.2% Australian Agricultural Co., Ltd.* $ Crown Ltd. Tassal Group Ltd. AUSTRIA – 2.4% AMAG Austria Metall A.G.1 EVN A.G. BELGIUM – 1.9% NV Bekaert S.A. BERMUDA – 2.1% Catlin Group Ltd. CANADA – 1.4% Genesis Land Development Corp. * Genesis Land Development Corp. *2 DENMARK – 2.1% D/S Norden A/S FRANCE – 4.5% Nexans S.A. Saft Groupe S.A. Vallourec S.A. GERMANY – 6.4% Hochtief A.G.* Jungheinrich A.G. Krones A.G. Rhoen Klinikum A.G. HONG KONG – 6.6% Emperor Entertainment Hotel Ltd. Emperor International Holdings Fook Woo Group Holdings Ltd.*3 Golden Meditech Holdings Ltd. Guoco Group Ltd. 24 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2012 Number of Shares Value COMMON STOCKS (Continued) HONG KONG (Continued) Yue Yuen Industrial Holdings Ltd. $ IRELAND – 2.2% Beazley PLC ITALY – 2.9% Buzzi Unicem S.p.A.4 Buzzi Unicem S.p.A.4 Danieli & C Officine Meccaniche S.p.A. JAPAN – 24.3% Arcs Co., Ltd. Azbil Corp. Chugoku Marine Paints Ltd. Cosel Co., Ltd. Daiseki Co., Ltd. Doshisha Co., Ltd. Hirose Electric Co., Ltd. Hogy Medical Co., Ltd. Hokuto Corp. Japan Petroleum Exploration Co. Kansai Paint Co., Ltd. Maruichi Steel Tube Ltd. Namco Bandai Holdings, Inc. Ono Pharmaceutical Co., Ltd. Ryosan Co., Ltd. Star Micronics Co., Ltd. Suruga Bank Ltd. Tokyo Electron Ltd. Tokyo Ohka Kogyo Co., Ltd. LUXEMBOURG – 1.7% APERAM NETHERLANDS – 3.5% Koninklijke DSM N.V. Wereldhave N.V. - REIT 25 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2012 Number of Shares Value COMMON STOCKS (Continued) NORWAY – 4.0% Aker ASA – A Shares $ Cermaq ASA PANAMA – 2.0% Banco Latinoamericano de Comercio Exterior S.A. - Class E PUERTO RICO – 0.8% Oriental Financial Group, Inc. SINGAPORE – 2.9% Ascendas India Trust - REIT China Yuchai International Ltd. Gallant Venture Ltd.* SOUTH KOREA – 5.3% Daekyo Co., Ltd. Mirae Asset Securities Co., Ltd. NongShim Co., Ltd. Samsung Card Co., Ltd. SWEDEN – 1.8% Industrivarden A.B. - C Shares SWITZERLAND – 7.4% GAM Holding A.G. Pargesa Holding S.A. Swiss Life Holding A.G. Valiant Holding Vontobel Holding A.G. UNITED KINGDOM – 7.4% Colt Group S.A.* Investec PLC J Sainsbury PLC Whitbread PLC 26 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2012 Number of Shares Value COMMON STOCKS (Continued) UNITED KINGDOM (Continued) WM Morrison Supermarkets PLC $ UNITED STATES – 0.7% Sims Metal Management Ltd. TOTAL COMMON STOCKS (Cost $45,413,225) SHORT-TERM INVESTMENTS – 2.3% Fidelity Institutional Money Market Fund, 0.14%5 TOTAL SHORT-TERM INVESTMENTS (Cost $1,099,614) TOTAL INVESTMENTS – 99.8% (Cost $46,512,839) Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 2 Canadian security traded in the U.S. 3 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.2% of net assets. 4 Company has multiple classes of shares. 5 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 27 Advisory Research International Small Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2012 Security Type/Industry Percent of Total Net Assets Common Stocks Machinery % Metals & Mining % Food Products % Commercial Banks % Capital Markets % Insurance % Diversified Financial Services % Electronic Equipment, Instruments & Components % Chemicals % Food & Staples Retailing % Real Estate Management & Development % Hotels, Restaurants & Leisure % Electrical Equipment % Health Care Equipment & Supplies % Textiles, Apparel & Luxury Goods % Marine % Health Care Providers & Services % Real Estate Investment Trusts (REITs) % Consumer Finance % Construction & Engineering % Distributors % Leisure Equipment & Products % Semiconductors & Semiconductor Equipment % Construction Materials % Oil, Gas & Consumable Fuels % Pharmaceuticals % Commercial Services & Supplies % Electric Utilities % Diversified Telecommunication Services % Media % Industrial Conglomerates % Total Common Stocks % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 28 Dear Shareholder, The Advisory Research Global Value Fund (the “Fund”) has completed another fiscal year with strong performance versus its primary benchmark, the MSCI World Value Index.Our investment process, which focuses on finding well-capitalized companies with attractive business models and capable management teams served us well during this turbulent year. Performance Discussion YTD 2012 (through 10/31) 1-Year 2-Years Annualized Since Inception (1/1/2009) ADVWX 13.04% 10.10% 5.48% 14.10% MSCI World Value Index 11.86% 9.83% 4.99% 10.34% The one year and since inception annualized total return for the Advisory Research Global Value Fund as of September 30, 2012 was 22.73% and 14.55% respectively.The one year and since inception annualized total return for the MSCI World Value Index was 20.10% and 10.53% respectively. The total annual operating expenses are 2.94%; as stated in the Fund’s prospectus, investors will pay 1.36%. The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call (888) 665-1414. The Advisory Research Global Value Fund commenced operations on 7/30/2010.Performance shown prior to 7/30/2010 is derived from the performance of a limited partnership account, which commenced on 1/1/2009 (the “Predecessor Account”).The predecessor entity was not registered under the 1940 ACT.The Fund will be managed in a materially equivalent manner to the Predecessor.If the Predecessor Account were subject to the same requirements and restrictions as the Fund, the performance may have been adversely affected.Please see the prospectus for more information. Despite the strong rally that kicked off the current fiscal year, global equity markets had a tumultuous year and investor sentiment regarding equity markets is uncertain and skeptical.The Eurozone is sliding towards no growth territory and all major markets are growing at sluggish rates.Fallout from the slowdown in developed market growth has had an adverse impact on emerging countries like China and Brazil, which depend heavily on exports to buoy their growth.Domestically, focus on the looming “fiscal cliff” is leading to considerable market volatility as investors are unsure of near-term implications. Even with an unstable market, the Advisory Research Global Value Fund outperformed the MSCI World Value Index thanks to security selection.Strong returns from companies in the Consumer Discretionary and Information Technology sectors boosted performance for the year.Conversely, relative performance in Energy and Materials caused a drag on the Fund’s performance.From a regional perspective, companies in Japan and the United Kingdom had a positive effect on the Fund’s performance, while relative performance in U.S. and Australian securities detracted from performance. 29 Staying true to our investment philosophy served us well during the fiscal year.As value investors, we believe part of the foundation for long-term outperformance is buying companies that trade at a discount to our calculation of fair value.Further, we are looking for companies that are profitable, have clean balance sheets with little debt, unrealized value and a management team with an understandable plan to unlock value. Core-Mark, one of the Fund’s best performing positions, is a good example of operational execution by a management team.Core-Mark is the 2nd largest distributor of products to convenience stores in the United States.During the year, Core-Mark acquired a major competitor, acquired a significant new territory from a customer in southeastern United States and initiated a substantial dividend to shareholders.This activity led to an uptick in earnings growth and the share price responded favorably. Another contributor to performance was Rhoen-Klinikum, a German-based hospital management group.Rhoen-Klinikum is an example of how our investment process unearths stocks that are attractive not only to us, but to private equity and strategic buyers as well.Rhoen-Klinikum received a buyout offer from Fresenius, a German-based hospital operator and healthcare service provider, at a 52% premium to the previous day’s closing price.After the public announcement, Rhoen traded above our price target and we exited the position. The buyout, however, was effectively scuttled by a competitor who wanted to prevent further industry consolidation.Because the deal evaporated, we were able to repurchase the security in September at an attractive price. During the year there were securities that did not perform as well as we expected.It is important to note that though these securities detracted from performance, they are long-term holdings which we believe will pay off in the future.Wereldhave, a Dutch-based REIT1 with property under management and development in Europe and the U.S., was a detractor during the year.Unfortunately and somewhat unexpectedly, Wereldhave announced during the year that it suffered poor results in both the U.S. and UK due to completion delays, poor leasing and negative revaluations on its owned properties.As a result, the company cut its earnings expectations for the year and also cut its dividend.The Board asked the CEO to step down and a major restructuring of the U.S. operations was put into place.Although the performance of Wereldhave was disappointing, we believe the company maintains quality assets in attractive locations and its balance sheet is sound.Based on our estimate of enterprise value2, the market sent Wereldhave’s stock price down to significantly undervalued territory after its poor year.After speaking with management, we are confident that there is a proper plan in place to reduce this valuation gap in the future Also detracting from performance was Banco Santander Brasil, which is listed in the NYSE and on the Brazilian Bovespa. The stock underperformed our expectations, though in local currency it performed in-line with its banking peers, Banco do Brasil and Itau Unibanco. The Brazilian banking sector’s underperformance was compounded by the weakness of the Brazilian currency against the U.S. Dollar. In fact, the U.S. Dollar appreciated by more than 10% versus the Brazilian Real during the year. Furthermore, deteriorating asset quality and subdued loan growth affected the fundamentals of the stock, which, at less than 10x 2012 earnings, is currently trading at a discount to its peers. In spite of our miscalculation on the U.S. Dollar/Brazilian Real currency trend and general economic trends in Brazil in 2012, Banco Santander Brasil continues to represent the attractive qualities that compelled us to buy it in the first place. These qualities include a solid capital base, exposure to Brazilian domestic consumption growth, and a deposit base that exceeds the levels of its loan portfolio. Furthermore, we think the Bank trades at a compelling price given its difficult 2012 and we have high hopes for a rebound in the stock going forward. 1 Real Estate Investment Trust. 2 A metric used in business valuation that takes the market capitalization of the company, adds back the debt, minority interest and preferred shares, and subtracts the cash and cash equivalents. 30 Outlook Looking forward to next year we expect a continuation of our dynamic investment climate as global macroeconomic events are certain to cause fluctuations in the market.We also anticipate challenged growth as developed economies struggle to solve a myriad of financial issues. Nonetheless, we know uncertainty breeds opportunity, we know companies have the ability to thrive in difficult markets and we know we will continue to stay true to our investment philosophy. We believe our patient, fundamentally-based investment process will result in attractive long-term results and that our Fund is well positioned to capitalize on positive markets and preserve capital in down markets. Thank you for investing in the Advisory Research Global Value Fund and we look forward to another update in 2013. Advisory Research, Inc. 31 This material is not authorized for use unless accompanied or preceded by a prospectus. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. Small Cap stocks are more susceptible to market volatility because smaller companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Smaller company stocks tend to be sold less often and in smaller amounts than larger company stocks. Risk may increase due to potential for concentration in the Financial Sector. 32 Advisory Research Global Value Fund FUND PERFORMANCE AND SUMMARY at October 31, 2012 The Fund commenced operations on 7/30/10, after the conversion of a limited partnership account, which commenced on 1/1/09 (the "Predecessor Account"). The Predecessor Account was managed with substantially the same investment objective, policies and philosophies as are followed by the Fund.This graph compares a hypothetical $10,000 investment in the Predecessor Account, made at its inception with a similar investment in the MSCI World Value Index. Results include the reinvestment of all dividends and capital gains. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. These indices do not reflect expenses, fees or sales charge, which would lower performance. These indices are unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2012 1 Year 2 Year* Since Inception* (1/1/09) Advisory Research Global Value Fund 10.10% 5.48% 14.10% MSCI World Value Index 9.83% 4.99% 10.34% *Annualized Return The performance data quoted here represents past performance.Past performance is no guarantee of future results.Investment return and principal will fluctuate, so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The performance table above includes information for the Predecessor Account prior to the 7/30/10.The returns for the Predecessor Account reflect its performance prior to 7/30/10 and have been adjusted to reflect the Fund's estimated gross annual expense ratio as set forth in the Fund's prospectus dated July 13, 2010 as amended. Gross and net expense ratio for the Fund are 2.94% and 1.36% respectively, which are the amounts stated in the current prospectus as of the date of this report.The contractual fee waivers are in effect until February 28, 2013 (it will automatically renew for an additional one year period). Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund’s Advisor has waived fees or expenses; absent such waivers, the Fund’s returns would have been lower. 33 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2012 Number of Shares Value COMMON STOCKS – 97.1% AUSTRALIA – 1.0% Crown Ltd. $ BELGIUM – 1.0% NV Bekaert S.A. BERMUDA – 2.2% Catlin Group Ltd. Enstar Group Ltd.* BRAZIL – 0.7% Banco Santander Brasil S.A.\Brazil - ADR CANADA – 0.9% Genesis Land Development Corp.* DENMARK – 1.0% D/S Norden A/S FRANCE – 8.5% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Sanofi Vallourec S.A. GERMANY – 3.2% Deutsche Telekom A.G. Rhoen Klinikum A.G. HONG KONG – 2.4% Golden Meditech Holdings Ltd. Yue Yuen Industrial Holdings Ltd. IRELAND – 1.6% Beazley PLC JAPAN – 7.4% Azbil Corp. Bank of Yokohama Ltd. Doshisha Co., Ltd. Hokuto Corp. 34 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2012 Number of Shares Value COMMON STOCKS (Continued) JAPAN (Continued) Toyota Industries Corp. $ LUXEMBOURG – 1.0% APERAM NETHERLANDS – 3.4% Koninklijke Ahold N.V. Koninklijke DSM N.V. Wereldhave N.V. - REIT NORWAY – 2.0% Aker ASA - A Shares Cermaq ASA PANAMA – 1.4% Banco Latinoamericano de Comercio Exterior S.A. - Class E SOUTH KOREA – 1.7% Samsung Card Co., Ltd. SWEDEN – 1.2% Industrivarden A.B. - C Shares SWITZERLAND – 3.3% Holcim Ltd. Novartis A.G. Valiant Holding UNITED KINGDOM – 5.3% Unilever PLC - ADR Vodafone Group PLC Whitbread PLC WM Morrison Supermarkets PLC UNITED STATES – 47.9% Air Products & Chemicals, Inc. Alexander & Baldwin, Inc. Amerco, Inc. Avnet, Inc.* 35 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2012 Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) BankUnited, Inc. $ Berkshire Hathaway, Inc. - Class B* Cabot Corp. Carrizo Oil & Gas, Inc.* Caterpillar, Inc. Chevron Corp. CIT Group, Inc.* Comerica, Inc. Core-Mark Holding Co., Inc. Deltic Timber Corp. Discover Financial Services Emerson Electric Co. Foot Locker, Inc. GATX Corp. Hyatt Hotels Corp. - Class A* Intrepid Potash, Inc.* Johnson & Johnson JPMorgan Chase & Co. Kaiser Aluminum Corp. Leucadia National Corp. McDonald's Corp. Microsoft Corp. Motorola Solutions, Inc. Pioneer Natural Resources Co. Plum Creek Timber Co., Inc. - REIT Range Resources Corp. Raymond James Financial, Inc. SEACOR Holdings, Inc.* Spirit Aerosystems Holdings, Inc. - Class A* Trinity Industries, Inc. Vail Resorts, Inc. Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $10,941,566) SHORT-TERM INVESTMENTS – 2.9% Fidelity Institutional Money Market Fund, 0.14%1 TOTAL SHORT-TERM INVESTMENTS (Cost $344,527) TOTAL INVESTMENTS – 100.0% (Cost $11,286,093) $ Liabilities in Excess of Other Assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 36 Advisory Research Global Value Fund SUMMARY OF INVESTMENTS As of October 31, 2012 Security Type/Industry Percent of Total Net Assets Common Stocks Commercial Banks % Oil, Gas & Consumable Fuels % Hotels, Restaurants & Leisure % Food Products % Insurance % Machinery % Diversified Financial Services % Food & Staples Retailing % Pharmaceuticals % Chemicals % Auto Components % Distributors % Electronic Equipment, Instruments & Components % Electrical Equipment % Metals & Mining % Consumer Finance % Real Estate Investment Trusts (REITs) % Health Care Providers & Services % Communications Equipment % Trading Companies & Distributors % Real Estate Management & Development % Multi-Utilities % Specialty Retail % Road & Rail % Textiles, Apparel & Luxury Goods % Construction Materials % Software % Energy Equipment & Services % Wireless Telecommunication Services % Diversified Telecommunication Services % Paper & Forest Products % Health Care Equipment & Supplies % Capital Markets % Marine % Aerospace & Defense % Total Common Stocks % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets % Total Net Assets % See accompanying Notes to Financial Statements. 37 Advisory Research Funds STATEMENTS OF ASSETS AND LIABILITIES As of October 31, 2012 All Cap International International Global Value All Cap Value Small Cap Value Value Fund Fund Fund Fund Assets: Investments, at cost $ Investments, at value $ Receivables: Investment securities sold - - - Fund shares sold - Dividends and interest Advisor - - - Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased - - Fund shares redeemed - - Advisor - Audit fees Fund accounting fees Administration fees Transfer agent fees and expenses Custody fees Trustees' fees and expenses Shareholder reporting fees Chief Compliance Officer fees Other accrued expenses Total liabilities Net Assets $ Number of shares issued and outstanding (par value of $0.01 per share with unlimited number of shares authorized) Net asset value per share $ Components of Net Assets: Paid-in capital $ Accumulated net investment income Accumulated net realized gain (loss) on investments and foreign currency ) ) ) Net unrealized appreciation (depreciation) on: Investments ) Foreign currency translations - ) ) ) Net Assets $ See accompanying Notes to Financial Statements. 38 Advisory Research Funds STATEMENTS OF OPERATIONS For the Year Ended October 31, 2012 All Cap International International Global Value All Cap Value Small Cap Value Value Fund Fund Fund Fund Investment Income: Dividends1 $ Interest 98 Total investment income Expenses: Advisory fee Administration fee Fund accounting fees and expenses Transfer agent fees and expenses Registration fees Audit fees Custody fees Legal fees Trustees' fees and expenses Shareholder reporting fees Chief Compliance Officer fees Insurance Offering costs - - - Miscellaneous Interest expense - - - Total expenses Advisory fees waived ) Other expenses absorbed - ) - ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments ) ) Foreign currency transactions - ) ) ) Net realized gain (loss) ) ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations - ) ) ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ 1Net of foreign tax withheld of $0, $3,300, $113,583 and $17,028, respectively. See accompanying Notes to Financial Statements. 39 Advisory Research Funds Advisory Research All Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2012 October 31, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments ) Net change in unrealized appreciation (depreciation) on: Investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of year End of year $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $4 and $0, respectively. See accompanying Notes to Financial Statements. 40 Advisory Research Funds Advisory Research International All Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Period May 2, 2011* to October 31, 2012 October 31, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized loss on: Investments ) ) Foreign currency ) ) Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income ) - From net realized gains - - Total distributions to shareholders ) - Capital Transactions: Proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment - Shares redeemed ) - Net increase in capital share transactions * Commencement of operations See accompanying Notes to Financial Statements. 41 Advisory Research Funds Advisory Research International Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2012 October 31, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments Foreign currency ) ) Net change in unrealized appreciation (depreciation) on: Investments ) Foreign currency ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of year End of year $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $2,915 and $345, respectively. See accompanying Notes to Financial Statements. 42 Advisory Research Funds Advisory Research Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2012 October 31, 2011 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments ) Foreign currency ) ) Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income ) ) From net realized gains - - Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $39 and $3,498, respectively. See accompanying Notes to Financial Statements. 43 Advisory Research Funds Advisory Research All Cap Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Period For the Year Ended For the Year Ended November 16, 2009* to October 31, 2012 October 31, 2011 October 31, 2010 Net asset value, beginning of period $ $ $ Income from investment operations: Net investment income 1 1 Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) ) - From net realized gain ) ) - Total distributions ) ) - Redemption fee proceeds - 2 - - Net asset value, end of period $ $ $ Total return % % % 3 Ratios and Supplemental Data: Net assets, end of period (millions) $ $ $ Ratio of expenses to average net assets: 5 Before fees waived and expenses absorbed % % % 4 After fees waived and expenses absorbed % % % 4 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed % %) %) 4 After fees waived and expenses absorbed % % % 4 Portfolio turnover rate 20
